Per Curiam.
This is a suit for divorce and to compel a conveyance from the defendant to the plaintiff of certain real estate, which it is alleged was purchased with her money. The complaint was dismissed by the court below, and the plaintiff appeals. An examination of the record satisfies us that the testimony is not sufficient to justify a decree of divorce, and, as the title to real estate cannot be litigated in a proceeding of this kind except as incident thereto [Houston v. Timmerman, 17 Or. 499 (21 Pac. 1037, 4 L. R. A. 716, 11 Am. St. Rep. 848); Uhl v. Uhl, 52 Cal. 250; Peck v. Peck, 66 Mich. 586 (33 N. W. 893)], the decree is affirmed. Affirmed.